Title: V. Misanthrop, No. 1, January 1767
From: Adams, John,Misanthrop
To: 


      
       
        January 1767
        
       
      
      Phylanthrops Principles, Motives and Views
      “’Tho I sincerely wish the Reformation of Paskalos and his Abettors and Assistants, yet I own from what I know of their Views and Principles, I am without Hopes of it: But my design is to contribute according to my best Ability, towards the support of good Government, and the Vindication of much injured Innocence. These two great Ends I am determined Steadily to pursue; and if I can be in any degree instrumental in promoting these—if I can undeceive my well meaning Countrymen, and perswade them to judge for themselves and attend to their true Interests, as they are subjects of Social, and moral Laws, I shall think myself amply recompenced for my Trouble, and I shall heartily despise whatever Paskalos and his Associates may say of this or my future Performances. I profess to be of no Party in Politicks, but I am a Friend to my Country, and consequently a Friend to good Government, Peace and order. I am an enemy to all Injustice and a Sincere Lover of all good and virtuous Men. From these Principles I now write, and from these I shall write again. And deliver my sentiments with decent Freedom.”
      “I will always endeavour to avoid rendering Railing for Railing.” I doubt not I shall be able in the Name and Cause of Truth, to sustain the Charge, whenever this Goliah shall advance. They will excuse me, if, for the future, I take no Notice of any unmannerly ill founded Reflections.” Surely this Writer knows the Difference between Reasoning and Railing” I assure the Gentleman I am no Hireling nor do I write from selfish Views, notwithstanding the illnaturd Squibs of Some little Scriblers. But I write because I really think I am on the side of Truth, good order, and injured and almost deserted Innocence. He shall find me candid and free from Bigotry. I am determined to unravel the whole Mystery of Iniquity—and not quit the subject, till I have exposed every falshood, which has been, or may hereafter be published against his Excellency, or any others in Authority. Happy would it be, if all Christians had so much of the genuine Spirit of Christianity.” “I do now in the fear of God, declare and protest I shall, with Pleasure see, that Justice, Charity, Peace and good order, will take Place which is the only end in Writing, at first Sincerely proposed and still pursued by
      
       Phylanthrop
      
      
      The Principles Motives and Views of Phylanthrops Opponents
      
      “To revile and slander Rulers, to endeavour to destroy all Confidence and affection in the People towards them, is highly offensive to God, criminal against the state and barbarously injurious to the Persons.
      It must, it cannot but be evident, notwithstanding the slander of Paskalos Scribling in the Gazette, or Tertullus harranguing in the senate, that we never had a milder Govr.” “When, thro the dirty Channell of a Gazette, and the more dirty Channell of XXXX, he has received such foul abuse” —&c and unprecedented Insults.
      Surely my Countrymen can no longer be deceived by the groundless Insinuations of Faction and Malice. Shall we suffer Government to be openly insulted, and Innocence trampled on—The Ribaldry of a few Malicious Writers.
      Have we not lent too ready an Ear to the Calumnies of ambitious envious Pretenders to Patriotism?—too easily given Credit to bold assertions instead of rational Evidence—given Countenance to those turbulent Destroyers of the public Peace, who have been Sapping the foundations of society and violating the Laws of Morality and Decency. Is it not a Reproach to us, that a public Paper infamous for wantonly affronting Majesty itself, treacherously subverting the first Principles of Government, inhumanly traducing the Character of the living and impiously trampling on the ashes of the dead, should be so generally purchased thro the Prov. When a Party Spirit prevails, Men are too apt to overleap the bounds of Decency to vilify and anathematize those who differ from them—foul Language! Revilings and bad Names —grossly abused and inhumanly insulted.—X, by his Reasoning, Spelling and Pointing, is no formidable enemy—yet has shewn his hearty good Will, and by the Dirt he has thrown, were he less impotent he would be less contemptible. His furious Attack, unmannerly Ribaldry—discharge of venemous Weapons—round Assertion—a Question, which cannot be fairly discussed, without entering so minutely into particulars, as might be disagreable to Some.
      Paskalos is, and will ever be the same in Point of Decency and Veracity. It is disagreable to brush off Filth and Dirt.
      Jealousies and undue Prejudices—groundless Calumnies of a few artful designing Men,—implicit faith—airy phantoms—temerary Presumtions, improbable Conjectures—Trifles lighter than Vanity—while the frenzy lasts—ungenerous Libels—idle tittle tattle of the credulous —wicked dogmatical assertions of the malicious—an assertion, notoriously repugnant to Truth—unjust and indecent affronts, subversive of Government and inconsistent with good Manners—with pharisaical os­tentation proclaiming their Patriotism in the Market Places and on the House Tops.
      Rude savage Treatment—Libels signed Paskalos—how unfair, how dishonest is this—a smal Crime, compared with what I shall now lay open—abusive Ribaldry of Paskalos—I blush for the pretended fair dealer A—I have great Reason to fear this Writer, notwithstanding his fair Pretensions, has wilfully imposed a palpable falshood upon the public. Let this warn him to be cautious of Detraction. He who publisheth a lie to the World.
      The impatient X—angry X,—choleric, galloping, ranting Piece—his Friends wish him to the XXXXX miserable little Shifts,—inveterate Enemies—ungenerously and falsely charged him with Smuggling—not the least foundation in Truth—unjust Persecutors,—inhuman End of ruining a Gentlemans Character—a Spirit, truly diabolical—Enemies to the Gover and the Province—intended as an Injury and affront to the Govr.
      Petulant impatient X—disaffected Individuals—imaginary Slight of their superiour Merits—mad Ambition which overturns Empires—Shake the State with internal Convulsions, in order to accomplish their revengeful and ambitious Schemes—Sow the seeds of Jealousy and discontent—inflame the Passions—general Accusations—minutest faults printed in the blackest Colours—all actions construed into Tyranny—The grossest Falshoods with bold Assertions—false alarms—detect the fraud—pretended Zealots for the public good—September 1760 the cry began—who first sounded and has continued to sound the Alarm—groundless and trifling Accusations—led blindfold by those whose Views and Designs are utterly inconsistent with public Peace and Happiness—basely suggested—such a Mixture of Injustice, Barbarity, and inexpressible Littleness of Soul in this Group of malicious supine insinuations, that is painful to refute them—peculiarly Sordid, cruel  and eminently wicked—false narrow Spirited Insinuations—wicked Attempts to disturb the People, and make em jealous and suspicious—Snarling Writer X vent his Malice—have their Source not in Truth but in the worst of Passions.
      Gentle Reader let me ask you, is this fellow Mad, or drunk? Is this decent Freedom? Is this Piety, Christian Piety, the true Spirit of Christianity. Upon Reading this choice Collection of Rhetoric, I cant help, recollecting King Lear in the cold Storm, calling out to the howling Winds, the flashing Lightning and hoarse, tremendous Thunder,
      
       Rumble thy fill—&c—
      
      
      I made this Collection at first for the sake of the vinous, new kind of oratory and Rhetoric that is in it—Such Flowers, such Beauties, such Harmony, and Elegance, and Grandeur—Such Meekness, Patience Modesty, Politeness, Piety Loyalty, Love of order, Justice, Peace. This Man must be the Dove and the Lamb, if we believe his Professions. His opponents, every Man, who ever said, or thought amiss of the Govr. or Lt Govr., such cruel, wicked, envious, malicious, turbulent, dirty, sordid, barbarous, inhuman, diabolical.
      † Only let me intreat the Reader to keep this Paper by him, and to Study the Beauties of this Parcell of Extracts.
      Upon Contemplating this excellent Group of Expressions, and comparing them together and considering their perfect Causistry &c I felt a most flaming Curiosity to know, who this perfect Christian, this spotless Saint, this disinterested Lover of his Country, really was. I conjectured a Multitude of Persons,—and considered their Characters and Actions. But none would do. At last as I must and will know the Bottom in all these Cases, I had recourse to the Occult Sciences. And I discovered, with precise Certainty, who this Phylanthrop, is, what are his Principles, Motives and Views, which I am determined, as they are very curious and remarkable to make public next Monday. I shall publish it with great Pleasure, because such Discoveries always yield great Pleasure to
      
       Mysanthrop
      
     